NOTE; This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
VVILLIAM B. GROSECLOSE,
Petiti0ner, -
v.
DEPARTMENT OF THE NAVY,
Resp0ndent.
2011-3078 ..
Petition for review of the Merit Systems Protection
Board in consolidated case nos. SF1221080524-B-1 and
SF1221080635-B-1.
ON MOTION
ORDER
The Depart1nent of the NaVy moves for a 19-day ex-
tension of ti1ne, until Aug"ust 9, 2011, to file its formal
response brief Wi11iarn B. Grosec10se opposes.
Upon consideration thereof
IT IS ORDERED TI-lATZ
idle 4_.__g

GROSECLOSE V. NAVY 2
The motion is granted
FOR THE COURT
JUL 21 mm /3/J.-in H@1~ba1y
Date Jan I-Iorba1y
Clerk
cc: Wil1ia1n B. Grosec1ose
Joshua A. Mand1ebaum, Esq. .
n
S21 us coun1Eo|FFiPPEALs son
THE FEDERAL C|RCU|T
JUL 21 2011
t mm HoaaALv
dean